UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
SECURITIES INDUSTRY AND FINANCIAL         )
MARKETS ASSOCIATION, et al.,              )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            ) Civil Action No. 13-1916 (PLF)
                                          )
UNITED STATES COMMODITY FUTURES           )
TRADING COMMISSION,                       )
                                          )
            Defendant.                    )
_________________________________________ )


                          MEMORANDUM OPINION AND ORDER

               The Court issued an Opinion and an accompanying Order on September 16, 2014,

in which it granted in part and denied in part plaintiffs’ motion for summary judgment and

granted in part and denied in part defendant’s motion for summary judgment. Sec. Indus. &

Financial Mkts. Ass’n v. U.S. Commodity Futures Trading Comm’n, 67 F. Supp. 3d 373 (D.D.C.

2014). In its Order, the Court remanded without vacating eight rules to the CFTC so that the

agency could conduct cost-benefit analyses with respect to the extraterritorial applications of

those rules. Id. at 430-38. Since then, neither party has filed any notice regarding whether the

CFTC has completed this task and has repromulgated the rules.

               Accordingly, it is hereby
              ORDERED that on or before September 1, 2015, the parties shall file a joint

status report apprising the Court of the CFTC’s activities upon remand.

              SO ORDERED.



                                                    /s/____________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: August 17, 2015




                                               2